PER CURIAM:
This claim was submitted for decision upon a written stipulation filed by the parties which revealed the following facts. Claimants are the owners of a residence and tract of land on Ousley Gap Road, a highway owned and maintained by the respondent in the vicinity of Barboursville, Cabell County, West Virginia.
*91In November of 1978, the Department of Highways cut into a hillside on Ousley Gap Road in the vicinity of claimants’ property. In so doing, the respondent broke a water line, causing a saturated soil condition in the area.
A slide occurred on the claimants’ property, damaging it in the amount of $14,500.00. Said damages were the direct and proximate result of respondent’s negligent cutting of the hillside.
Based on the foregoing, an award is made to the claimants in the amount agreed upon by the parties.
Award of $14,500.00.